     Case 3:15-cv-01637-JLS-MSB Document 202 Filed 03/07/19 PageID.7480 Page 1 of 4




 1    Jayson M. Lorenzo (SBN 216973)
      Ryan J. Altomare (SBN 306581)
 2    J. LORENZO LAW
 3    2292 Faraday Ave., Ste. 100
      Carlsbad, CA 92008
 4
      Telephone: (760) 560-2515
 5    Facsimile: (877) 520-7900
 6
      Attorneys for Plaintiffs
 7    ROBERT ALEXANDER KASEBERG
 8
 9
                         UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
12
      ROBERT ALEXANDER KASEBERG,      )           Case No.: 15cv01637JLSDHB
13                                    )
14                 Plaintiff,         )           PLAINTIFF’S MOTION IN
                                      )           LIMINE NO. 4 TO EXCLUDE
15           vs.                      )           UNTIMELY EVIDENCE
16                                    )           PRODUCED BY DEFENDANTS;
      CONACO, LLC; TURNER             )           MEMORANDUM OF POINTS
17
      BROADCASTING SYSTEM; TIME       )           AND AUTHORITIES IN
18    WARNER, INC.; CONAN O’BRIEN;    )           SUPPORT THEREOF;
19
      JEFF ROSS; MIKE SWEENEY; DOES 1 )           DECLARATION OF JAYSON M.
      – 10, inclusive,                )           LORENZO
20                                    )
21                 Defendants.        )
                                      )           Date: April 11, 2019
22
                                      )           Time: 1:30 PM
23                                    )           Place: 4D
                                      )           Judge: Hon. Janis L. Sammartino
24
                                      )
25                                    )
26                                    )
27
28



         PLAINTIFF’S MOTION IN LIMINE NO. 4 TO EXCLUDE UNTIMELY EVIDENCE PRODUCED BY
                                           DEFENDANTS
     Case 3:15-cv-01637-JLS-MSB Document 202 Filed 03/07/19 PageID.7481 Page 2 of 4




 1             Plaintiff Robert Alexander Kaseberg hereby moves in limine for an order
 2    preventing Defendants CONACO, LLC; TURNER BROADCASTING
 3    SYSTEM; TIME WARNER, INC.; CONAN O’BRIEN; JEFF ROSS; MIKE
 4    SWEENEY (“Defendants”) from introducing certain third-party evidence of
 5    jokes alleged to be similar to the jokes at issue in this case, pursuant to Federal
 6    Rules of Evidence 410, 403, and 404.
 7    I.       INTRODUCTION
 8             This is a classic case of opposing counsel serving a supplemental
 9    document production on the eve of trial when there is nothing to suggest that
10    these documents could have been produced months, if not years, in advance.
11    Pursuant to FRCP 26 and 37, Plaintiff respectfully asks that Exhibits IV and IW
12    from Defendants’ Exhibit List be excluded as untimely.
13    II.      FACTS
14             Since the time Defendants’ filed an Answer to Plaintiff’s Complaint,
15    Defendants have asserted and maintained a defense of independent creation.
16    During the course of discovery, Defendants have produced certain documents in
17    an effort to establish that they independently created the jokes at issue in this
18    case.
19             Over three years after this case was filed, on August 17, 2018, Plaintiff’s
20    counsel received an email from Defendants’ counsel, Thomas Burke, attaching a
21    supplemental production of CONACO_0001921-1991. (Declaration of Jayson M.
22    Lorenzo at ¶ 4). The documents consist of lists of jokes from third parties,
23    Plaintiff, and Defendants which are allegedly similar in idea and/or expression.
24    This production has been listed as Defendants Exhibit IV on Defendants’ Exhibit
25    List. Plaintiff takes particular issue with twitter searches on the jokes at issue
26    that took place in April, 2018, which is shown clearly on the documents, but not
27    produced until August 17, 2018 (Declaration of Jayson M. Lorenzo at ¶ 5, Exh.
28


                                                   -1-
            PLAINTIFFS’ MOTION IN LIMINE NO. 4 TO EXCLUDE UNTIMELY EVIDENCE PRODUCED BY
                                              DEFENDANTS
     Case 3:15-cv-01637-JLS-MSB Document 202 Filed 03/07/19 PageID.7482 Page 3 of 4




 1    1). Discovery was closed and Defendant were still attempting to submit
 2    documents on matters that should have been produced years ago.
 3          Then, on or about January 24, 2019, Plaintiff’s counsel received an email
 4    from Defendants’ counsel, Justin Thiele, attaching a “Declaration of Autumn
 5    MacIntosh,” with certain exhibits attached, consisting of CONACO_0001992-
 6    2001. (Declaration of Jayson M. Lorenzo at ¶ 6). The documents attached consist
 7    or more instances twitter searches related to the jokes at issues. This production
 8    has been listed as Defendants’ Exhibit IW on Defendants’ Exhibit List.
 9    (Declaration of Jayson M. Lorenzo at ¶ 7, Exh. 2)
10    III. ARGUMENT
11          A. The Supplemental Production is Untimely
12          Pursuant to Fed. R. Civ. P 26(e)(1)(A), a party who has made a disclosure
13    under Rule 26(a) – or who has responded to an interrogatory, request for
14    production, or request for admission – must supplemental its response in a timely
15    manner if the party learns that in some material respect the disclosure or
16    response is incomplete or incorrect, and if the additional or corrective
17    information has not otherwise been made known to the other parties during the
18    discovery process or in writing. (Emphasis added). Additionally, pursuant to Fed.
19    R. Civ. P. 37(c)(1), if a party fails (1) Failure to Disclose or Supplement. If a
20    party fails to provide information or identify a witness as required by Rule 26(a)
21    or (e), the party is not allowed to use that information or witness to supply
22    evidence on a motion, at a hearing, or at a trial, unless the failure was
23    substantially justified or is harmless. A trial court did not abuse its discretion in
24    granting a motion in limine as a discovery sanction to exclude expert testimony
25    based on defendant’s untimely production of an expert’s report. Yeti By Molly
26    Ltd. v., Dockers Outdoor Corp., 259 F. 3d 1101, 1105-1107 (9th Cir. 2001)
27    (plaintiff failed to demonstrate harmless delay where production of report was 2
28    ½ years after designation and month before trial.


                                                -2-
         PLAINTIFFS’ MOTION IN LIMINE NO. 4 TO EXCLUDE UNTIMELY EVIDENCE PRODUCED BY
                                           DEFENDANTS
     Case 3:15-cv-01637-JLS-MSB Document 202 Filed 03/07/19 PageID.7483 Page 4 of 4




 1          Here, there appears to be no excuse for Defendants waiting almost two
 2    years to produce this additional evidence which was known and available to them
 3    years ago. Discovery was long closed in August, 2018 and in January 2019. The
 4    time stamps for these jokes are dated as far back as 2015 and there is nothing to
 5    suggest that the evidence could not have been produced as early as 2015.
 6    Defendants should not be able to benefit from their inequitable conduct.
 7          A review of Exh. 2, clearly shows that only on January 24, 2019, Plaintiff's
 8    counsel asked his paralegal to do a search on twitter going back to look between
 9    January, 2015 and June, 2015 on twitter to find evidence on the jokes that were
10    done almost 4 years ago. There is no reason why this information could not have
11    been found, located and produced much sooner. In fact, Defendants have already
12    supplied numerous instances of Twitter and Facebook postings related to the
13    jokes at issue as seen in Plaintiff's MIL 1. This additional evidence is cumulative
14    and untimely.
15    IV.   CONCLUSION
16          For the foregoing reasons, Plaintiff respectfully requests the Court grant
17    his motion in limine to exclude the untimely evidence produced by Defendants,
18    specifically Exhibits IV and IW attached to Plaintiff's counsel's declaration.
19          Respectfully Submitted.
20
21
      Date: March 7, 2019                  /S/ JAYSON M. LORENZO
22                                         Jayson M. Lorenzo,
23                                         Attorney for Plaintiff,
                                           Robert Alexander Kaseberg
24
25
26
27
28


                                                -3-
         PLAINTIFFS’ MOTION IN LIMINE NO. 4 TO EXCLUDE UNTIMELY EVIDENCE PRODUCED BY
                                           DEFENDANTS
